Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Brian Whipps on 1/21/2022.

The application has been amended as follows: 


	wherein the end-cap element has a resistance to draw (RTD) from about 120 mm WG to about 200 mm WG.--

Claim 6, line 1, changed “of claim 5, the first air inlet” to --of claim 5, wherein the first air inlet--

Claim 8, line 2, changed “wherein the end-cap element that has a resistance to draw (RTD) greater than about 120 mm WG and the nicotine powder delivery system” to --wherein the nicotine powder delivery system--

Claim 11, lines 2-3, changed “amino acid coating, such as a leucine coating or L-leucine coating.” to --amino acid coating.--

Claims 15-17 are cancelled.

Reasons for Allowance
Claims 1-14 and 18-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The closest prior art of record is Pearce (EP 0,333,334), Fox (US 4,695,274 A), Slutsky et al (US 6,102,036) and Valentini et al. (US 4,069,819) as set forth in the Non-final rejection mailed 3/04/2021.
The prior art does not disclose or suggest the combination of limitations in independent claims 1 and 20. 
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTORIA MURPHY whose telephone number is (571)270-7362. The examiner can normally be reached Monday-Friday 8:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra Carter can be reached on (571)272-9034. The fax 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VICTORIA MURPHY/Primary Examiner, Art Unit 3785